DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 - 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into the categories of “process”, “machine”, “manufacture”, and “composition of matter”.  Referring to claim 27, it recites the limitation “A computer-readable storage medium…”  The specification defines computer readable media as:
[0183] The techniques described in this disclosure may also be embodied or encoded in a computer-readable medium, such as a computer-readable storage medium, containing instructions. Instructions embedded or encoded in a computer-readable storage medium may cause a programmable processor, or other processor, to perform the method, e.g., when the instructions are executed. Computer readable storage media may include random access memory (RAM), read only memory (ROM), programmable read only memory (PROM), erasable programmable read only memory (EPROM), electronically erasable programmable read only memory (EEPROM), flash memory, a hard disk, a CD-ROM, a floppy disk, a cassette, magnetic media, optical media, or other computer readable media.

Since the specification doesn’t clearly define what the medium encompasses, it can be interpreted to include both transitory and non-transitory media. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 9, 11 – 19, 22, 24 – 32, 34, 35, 37- 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US Patent 10,067,690).
Regarding claims 1, 14 and 27, Matthews teaches an apparatus and a method comprising: during a first cycle:

 	storing, by the device, at least some portion of a first packet of the plurality of network packets at a first address within a first record bank; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402) and stored in one of multiple memory banks of a packet buffer memory (404, 406); see column 9; lines 25 - 35) see also fig. 4 (300->302a-d); column 7; lines 15 – 25)
 	storing, by the device and concurrent with storing the at least some portion of the first packet from the first address, at least some portion of a second packet of the plurality of network packets at a second address within a second record bank, different than the first record bank; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402) and stored in one of multiple memory banks of a packet buffer memory (404, 406); see column 9; lines 25 - 35) (see also fig. 4 (300->302a-d); column 7; lines 15 – 25) (each memory bank may be accessed simultaneously per clock cycle; column 7; lines 1 - 6 )
 	storing, by the device, the first address within the first record bank and the second address within the second record bank in the first link stash associated with the first record bank; (i.e. fig. 5 shows the address information in the form of 
updating, by the device, a tail pointer to reference the second address.  (i.e. the tail pointer is updated as data is added to the linked list; see column 6, lines 35 – 5: column 7; lines 15 - 33)
Regarding claims 2, 15 and 28, Matthews teaches the method of claim 1, further comprising: during the first cycle:
 	obtaining a head address from a head pointer, wherein the head address is the first address; reading the at least some portion of the first packet from the first address concurrent with storing the at least some portion of the first packet from the first address; and updating the head address of the head pointer to reference the second address within the second record bank. (i.e. a head pointer is a first address in a linked list and each memory bank may be accessed simultaneous in one clock cycle, therefore when data is read from linked list a head pointer is updated as is inhering to FIFO; see column 6; lines 37 – 60 and column 7; lines 1 - 16)
Regarding claims 3, 16 and 29, Matthews teaches The method of claim 1, wherein the second address is obtained from the first link stash in accordance 
Regarding claims 4, 17 and 30, Matthews teaches The method of claim 1, wherein the second address is obtained from the first link stash in accordance with a determination that the first link stash is valid and a determination that the first address of the link stash is the same as the head address obtained from the head pointer. (i.e. a head pointer is a first address in a linked list and each memory bank may be accessed simultaneous in one clock cycle, therefore when data is read from linked list a head pointer is updated as is inhering to FIFO; see column 6; lines 37 – 60 and column 7; lines 1 - 16)
Regarding claims 5, 18 and 31, Matthews teaches the method of claim 1, further comprising deallocating memory at the first address within the first record bank. (i.e. memory may be deallocated as accessed corresponding to both the data and address (pointer) information for linked list; column 3, lines 20 - 35)
Regarding claims 6, 19 and 32, Matthews teaches the method of claim 1, further comprising deallocating memory corresponding to the first address within a first link bank associated with the first record bank. (i.e. memory may be deallocated as accessed corresponding to both the data and address (pointer) information for linked list; column 3, lines 20 - 35)
Regarding claims 8, 21 and 34, Matthews teaches the method of claim 1, further comprising evicting, by the device, a first link stash associated with the first record bank. (i.e. when data is removed from the FIFO buffer (queue), the address is also removed from link bank; column 6; lines 1 - 14)
Regarding claims 11, 24 and 37, Matthews teaches the method of claim 1, wherein the tail pointer, first address, and the second address are globally addressed pointers. (i.e. the pointers in the linked list all point to addresses in memory where the packet data is stored; column 3; lines 35 - 53)
Regarding claims 12, 25 and 38, Matthews teaches the method of claim 1, wherein each of the link stashes are implemented using single entry flops. (i.e. the packet buffer memory and the link memory may be on any type of hardware including SRAM, DRAM, flash or any other known in the art; see column 2; lines 50 - 60)
Regarding claims 13, 26 and 39, Matthews teaches the method of claim 1, wherein each of the record banks are implemented using single- port static random-access memories (SRAMs). . (i.e. the packet buffer memory and the link memory may be on any type of hardware including SRAM, DRAM, flash or any other known in the art; see column 2; lines 50 - 60)
Allowable Subject Matter
Claims 7, 20 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 23 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 7, 2021Primary Examiner, Art Unit 2471